 


116 HRES 781 EH: Providing for consideration of the concurrent resolution (H. Con. Res. 83) directing the President pursuant to section 5(c) of the War Powers Resolution to terminate the use of United States Armed Forces to engage in hostilities in or against Iran.
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 781 
In the House of Representatives, U. S., 
 
January 9, 2020 
 
RESOLUTION 
Providing for consideration of the concurrent resolution (H. Con. Res. 83) directing the President pursuant to section 5(c) of the War Powers Resolution to terminate the use of United States Armed Forces to engage in hostilities in or against Iran. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the concurrent resolution (H. Con. Res. 83) directing the President pursuant to section 5(c) of the War Powers Resolution to terminate the use of United States Armed Forces to engage in hostilities in or against Iran. All points of order against consideration of the concurrent resolution are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The concurrent resolution, as amended, shall be considered as read. All points of order against provisions in the concurrent resolution, as amended, are waived. The previous question shall be considered as ordered on the concurrent resolution, as amended, to adoption without intervening motion or demand for division of the question except two hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs.  2.Section 7 of the War Powers Resolution (50 U.S.C. 1546) shall not apply during the remainder of the One Hundred Sixteenth Congress to a measure respecting Iran.  
 
Cheryl L. Johnson,Clerk. 
